The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWABILITY 
Claims 1, 3-4, 6-13, 16-17 and 19 Allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, that of Chaloner-Gill et al., (US 5,354,631) of record, discloses most of the limitations for Claims 1, 3-4, and 6-13, 16-19.  However, Chaloner-Gill does not disclose or suggest employment of a hydrophobic ionic liquid comprising a ceramic particle tethered to at least one of the surface moieties covalently bound by an oxygen to the metal surface and does not provide motivation to modify the teaching of Chaloner-Gill to employ a ceramic-tethered hydrophobic ionic liquid with the surface moieties.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722